Exhibit 10(o)

 

TCF FINANCIAL CORPORATION

2008 MANAGEMENT INCENTIVE PLAN - EXECUTIVE

 

1.                                       Eligibility - Each Participant shall be
given a copy of this 2008 Management Incentive Plan for Executives (the “Plan”)
and required to sign an acknowledgment of its terms.  The participants in the
Plan are those approved by the Compensation/Nominating/Corporate Governance
Committee (the “Committee”).

 

2.                                       All participants will be initially
evaluated by the Chief Executive Officer of TCF Financial (the  “CEO”) who will
forward all recommendations to the Committee for approval.  The Committee
evaluates the performance of the CEO.  The Committee will consider and evaluate
all matters it deems appropriate in its sole discretion, subject to limits
imposed on such discretion under the Performance-Based Plan.  Evaluations will
be performed pursuant to the terms of the TCF Performance-Based Compensation
Policy for Covered Executive Officers (the “Performance-Based Plan”) in the case
of Covered Executive Officers (as defined in that Plan).

 

3.                                       The criteria for awards (subject to
paragraph 4) is based upon achievement of the financial goal relating to Return
on Equity (“ROE”) as approved by the Committee, which is achievement of an ROE
of 15% for 2008.  The Committee reserves the right to determine that a lower (or
no) bonus should be paid if in its sole discretion it considers such action
warranted.  Return on Equity will be calculated as provided in the
Performance-Based Plan.  If the Company achieves a ROE of 15% for 2008, the
bonus due is 200% of salary.

 

4.                                       The Committee may in its discretion,
reduce, defer or eliminate the amount of the incentive determined under
paragraph 3 of this Agreement, for any reason, including performance
under individual performance goals established for the participant which have
been approved by the Committee and are lodged with the minutes.  The Committee
has authority to make interpretations under this Plan and to approve the
calculations under Paragraph 3.  Incentive compensation will be paid in cash as
soon as possible following approval of awards by the
Compensation/Nominating/Corporate Governance Committee.  Except for Covered
Executive Officers, the participant must be employed by TCF Financial (or the
same subsidiary as employed by on the date of this Acknowledgment) on the date
the incentive is paid in the same job position as the position for which the
incentive was earned in order to receive the incentive payment.  However, where
the participant has transferred to another position within TCF, the Committee
may in its discretion determine to pay part, none, or all of the incentive based
on any factors the Committee considers relevant.

 

5.                                       The Committee may amend this Plan from
time to time as it deems appropriate, except that any such amendment shall be in
writing and signed by both TCF Financial and the executive and no amendment may
contravene requirements of the Performance-Based Plan.  This Plan shall not be
construed as a contract of employment, nor shall it be considered a term of
employment, nor as a binding contract to pay awards.

 

6.                                       This Plan is effective for service on
or after January 1, 2008, and supersedes and replaces the prior Management
Incentive Compensation Plan and any other prior incentive arrangements with
respect to executives in this Plan.

 

Acknowledgment

 

I have received, read, and acknowledge the terms of the foregoing plan.

 

 

 

 

 

Date

 

Signature

 

--------------------------------------------------------------------------------